DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments and amendments to claims filed on March 10, 2021 have been received and entered. Claim 3 has been amended, while claims 2, 5, 14-16 and 19 have been canceled. The objection to the specification and claims is withdrawn in view of amendments to the claims and specification to correct the typographical error. Applicant’s submission and request for three-month suspension of action terminated on January 6, 2022. Applicant’s response filed on March 3, 2021 have been received and entered.  The Sillibourne’s declaration filed on January 18, 2022 have been received and considered.  The declaration will be discussed in detail below as it applies to the rejection. Claims 1, 3-4, 6-13, 17-18, 20 and 21 are pending in the instant application. 
Election/Restrictions
Applicant’s election of claims 1-12 (group I) in the reply filed on March 6, 2019 was acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 13-19 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 6, 2019.
Priority
This application is a 371 of PCT/GB2016/051165, filed on 04/26/2016 that claims priority from a foreign application 1507108.7, filed on 04/27/2015 at United Kingdom. 
Claims 1, 3-4, 6-12, 20 and 21 are under consideration. 

Withdrawn -Claim Rejections - 35 USC § 112
Claims 1, 3-4, 6-12 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  In view of Applicants’ argument and the  Sillibourne’s  declaration asserting that the tripartite structure of signal peptides (n-, h-, and c-regions) was known and characterized, and a person of ordinary skill can indeed envision the structure of all of them, based on (a) the reference structure of the starting signal peptide; (b) the relatively short length of the "h-region" of a reference signal peptide to be modified; and (c) the defined number and character of the changes to this region specified by the claims.  Given that none of the claim require any specific level of function or expression that would be generally expected from the teaching of prior art  (see Nagaraj et al ), the previous rejection is rendered moot and hereby withdrawn. Applicants’ arguments with respect to the withdrawn rejections are thereby rendered moot.
Maintained-Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-12 remain rejected under 35 U.S.C. 103 as being unpatentable over Wilkie et al (J Clin Immunol (2012) 32:1059–1070, art of record)/ Qian et al (WO/2013/185552, dated 01/01/2007, art of record), Gion et al (mAbs 5:4, 595–607; July/August 2013), Carson et al (WO2007/014162, dated 01/01/2007, art of record) and Humpreys et al (Protein Expression and Purification 26 (2002) 309–320, IDS). 
With respect to claims 1, 6-7, 9, 11, Qian et al teach a recombinant dual expression vector encoding two CARs, separated by a Furin-2A cleavage site (Fig. 2), both comprising different signal peptides (In Figure 1: SP1 (SEQ ID NO 15) and SP2 (SEQ ID NO 17)). Signal peptide 1 has 11 hydrophobic amino acids and signal peptide 2 has 12 hydrophobic amino acids (see page 12, SEQ ID NOs 15 and 17). Regarding claims 1, 6-7, 9-12, Wilkie et al teach a retroviral vector encoding two CARs, separated by Thosea Asigna 2A peptide and a furin cleavage site (Fig. 1 b).It is relevant to note that the N-terminal domains of the CARs are derived from different proteins, the signal peptides differ in the primary amino acid sequence (Fig. 1 b, page 1061, col. 2, last para. to 1062, col. 1) resulting in expression of Iz1 and HDF28 in T-cells following transduction with said vector (see fig 1C and d).
 Qian/ Wilkie et al differ from claimed invention by not disclosing wherein the first signal peptide and the second signal peptide are the same sequence, but one signal peptide comprises one or more amino acid deletions/substitutions to remove/replace one or more hydrophobic amino acids compared to the other signal peptide.
Before the effective filing date of instant application, Gion et al discuss signal peptide selection to improve the antibody secretion (abstract). It is disclosed that use of certain enhancements such as LC SP choice, construct architecture and expression of multiple antibody candidates resulted in production levels that were suitable for manufacturing in Chinese hamster ovary cells (CHO) (see page 586, col. 1, para. 2). Gion constructed vectors that contained, in a single open reading frame, varied placement of IgG1 HC and LC linked to intein and with or without altered SP2 (see para. 596, col. 1, para. 4). Gion et al disclose inefficient cleavage of light chain signal peptide led to limited secretion of correctly folded antibody. Gion postulated that this was due to the unique presentation of the second signal sequence by the sORF polypeptide, rendering it only partially identifiable by signal peptidase (see page 600, para. 2).Gion et al teach screening several signal peptides that allowed high level expression, VκII A18 produced a processing profile most similar to conventional antibody, with the majority of antibody found to be fully processed post-purification (see page 603, col. 1, para. 1). The combination of reference differs from claimed invention by not disclosing using first signal peptide and the second signal peptide have same n- and c-region but differ in the h-region, one signal peptide having 1, 2, 3, 4, or 5 amino acid deletions or substitutions in the h-region to remove or replace one or more hydrophobic amino acids compared to the other signal peptide.
 However, before the effective filing date of instant invention, Carson reported site-directed mutagenesis to reduce hydrophobicity in the signal peptide for the purpose of enhancing secretion levels ([000234]-[000236]). In this regard, Carson et al teach Carson et al teach nucleic acid construct design, Heavy chain-int light chain, the antibody secretion level was increased about 10-fold when the hydrophobicity of the light chain signal peptide sequence was reduced through site directed mutagenesis (see para. 235). Carson et al reported method to improve processing efficiency of the light chain signal peptide (see para. 245). It is further disclosed that light chain signal peptide sequence was changed from MDMRVPAQLLGLLLLWFPGSR (SEQ ID N0:23) to "MDMRVPAQLLG DE WFPGSRC" (SEQ ID N0:24). 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

It is relevant to note that signal sequence SEQ ID No: 24 contains replacement of three hydrophobic leucine (L) residue with one Aspartic acid (D) and one Glutamic acid amino acid residue (see para. 236) meeting the limitation of claims 2-4. Regarding claims 6 and 9, Carson et al teach that the invention applies to expression of both type I and type II transmembrane proteins and to the addition of other protease cleavage sites surrounding expression constructs. One example is to add a furin cleavage site after an immunoglobulin heavy chain to facilitate the cleaving off of additional amino acid residues at the carboxyl-terminal of heavy chain peptide, e.g., "Heavy chain - furin cleavage site – internal cleavable signal peptide - Light chain" (see para. 26, page 11, page 65, para. 205). With respect to claim 10, Carson et al teach that the cleavage site comprises a FMDV 2A sequence; or a 2A-like domain from other 5 Picornaviridae, an insect virus, Type C rotavirus, trypanosome (see claim 68 of ‘162). Regarding claims 8, 11, 12, Carson et al teach that the nucleic acid of the invention may be part of a vector for the expression of a recombinant immunoglobulin (see para. 27), wherein be any recombinant vector capable of expression of a full-length polypeptide, e.g. an immunoglobulin molecule or fragment thereof, for example, a plasmid vector, especially one suitable for gene expression in mammalian cells, a lentivirus vector, a retrovirus vector (see para 28, page 11). It is further disclosed that reducing the hydrophobicity of the H region of the light chain signal peptide, such as in constructs Hand J, produced even higher levels of antibody secretion. The antibody secretion level in a construct that lacks the light chain signal peptide is relatively low, and this appeared to be due to less efficient cleavage at the C-terminal splicing junction (see para. 251). Humpherys teaches the importance of optimizing the balance of light chain (LC) and heavy chain (HC) expression to achieve high level production of Fab fragments. Humpherys teaches LC: HC balance has been controlled by varying the signal peptide (SP) (abstract). Humpherys et al teach sequence details and AP activities of signal peptide variants (see fig. 1). Humpherys disclose differences in the apparent translational strength of SP coding regions for Fab’ production (see page 310, col. 1). 
 Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to modify the nucleic acid construct disclosed in Qian /Wilkie et al by using same signal peptides such that one of two signal peptide has one or more amino acid deletion to one or more hydrophobic amino acid from the h-region of the signal peptide to optimize the translational strengths of signal peptide to produce  two polypeptides of different molar ratio as suggested by Humphreys  and Carson et al, with a reasonable expectation of success, before the effective filing date of instant application. One of ordinary skill in the art would be motivated to optimize the rate of translation by optimizing the signal peptide for the Fab construct by systematic testing mutations in the hydrophobic region of signal peptides in order to more efficient processing and/or secretion of protein as exemplified by Carson and Gion. Further, it would have bene further obvious to optimize the number of hydrophobic amino acid that could be substituted in the h-region of signal peptide using the tool for predicting and optimizing the signal peptide sequence in order to obtain optimal level of differential expression in a bicistronic vector particularly since Humpherys indicated LC: HC balance could be controlled by varying the signal peptide. Further, this screening could also be done by screening in yeast for peptide sequences that can be cleaved efficiently in this presentation, and by doing similar screenings in CHO cells. In view of foregoing it would have been obvious to one of ordinary skill in the art seeking to differential expression of two polypeptide would be motivated to optimize the h-region of wild type signal sequence of first signal peptide by reducing hydrophobicity in h-region to differential express two polypeptide from a vector as suggested in Carson, and Gion. One who would have practiced the invention would have had reasonable expectation of success of in testing mutation in the hydrophobic region of signal peptide as prior art successfully reported that reducing the hydrophobicity of the H region of signal peptide, such as in constructs of Carson by using same and/or different signal peptide to differentially express   two polypeptides. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith,--USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (www.uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf). 
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claims 1, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkie et al (J Clin Immunol (2012) 32:1059–1070, art of record)/ Qian et al (WO/2013/185552, dated 01/01/2007, art of record), Pule et al (WO/2015/075469, dated 5/28/215, filed on 11/24/2014) and Carson et al (WO2007/014162, dated 01/01/2007, art of record). Applicant’s amendments to the claims introducing new claims 20 and 21 necessitated new rejection that is presented as follows:
Regarding claims 1, 20, Qian et al teach a recombinant dual expression vector encoding two CARs, separated by a Furin-2A cleavage site (Fig. 2), both comprising different signal peptides (In Figure 1: SP1 (SEQ ID NO 15) and SP2 (SEQ ID NO 17)). Signal peptide 1 has 11 hydrophobic amino acids and signal peptide 2 has 12 hydrophobic amino acids (see page 12, SEQ ID NOs 15 and 17).  Likewise, Wilkie et al teach a retroviral vector encoding two CARs, separated by Thosea Asigna 2A peptide and a furin cleavage site (Fig. 1 b). It is relevant to note that the N-terminal domains of the CARs are derived from different proteins, the signal peptides differ in the primary amino acid sequence (Fig. 1 b, page 1061, col. 2, last para. to 1062, col. 1) resulting in expression of Iz1 and HDF28 in T-cells following transduction with said vector (see fig 1C and d).
 Qian/ Wilkie et al differ from claimed invention by not disclosing wherein the first signal peptide and the second signal peptide are the same sequence, but one signal peptide comprises one or more amino acid deletions/substitutions to remove/replace one or more hydrophobic amino acids compared to the other signal peptide.
Pule et al address the problem of "on target, off tumor" toxicity, CAR T cells have been developed with dual antigen specificity similar to one disclosed in Wlikie (see above). In the "dual targeting" approach, two complementary CARs are co-expressed in the same T-cell population, each directed to a distant tumor target and engineered to provide complementary signals (see page 2, lines 34-36)). It is disclosed that construct comprises a forst CAR and a second CAR at the cell surface wherein each CAR comprises a transmembrane domain (see page 13, lines 9-16). It is further disclosed that The CARs of the T cell of the present invention may comprise a signal peptide so that when the CAR is expressed inside a cell, such as a T-cell, the nascent protein is directed to the endoplasmic reticulum and subsequently to the cell surface, where it is expressed (see page 33, lines 26-29). Pule discloses that the signal peptide may comprise the SEQ ID No. 7, 8 or 9 or a variant thereof having 5, 4, 3, 2 or 1 amino acid mutations (insertions, substitutions or additions) provided that the signalpeptide still functions to cause cell surface expression of the CAR (see page 34, lines 15-17). While combination of reference teach having signal peptide having  amino acid mutations comprising substitutions but differ from disclosing one or more amino acid deletions/substitutions to remove/replace one or more hydrophobic amino acids compared to the other signal peptide.
Carson reported site-directed mutagenesis to reduce hydrophobicity in the signal peptide for the purpose of enhancing secretion levels ([000234]-[000236]). It is further disclosed that light chain signal peptide sequence was changed from MDMRVPAQLLGLLLLWFPGSR (SEQ ID N0:23) to "MDMRVPAQLLG DE WFPGSRC" (SEQ ID N0:24).  It is relevant to note that signal sequence SEQ ID No: 24 contains replacement of three hydrophobic leucine (L) residue with one Aspartic acid (D) and one Glutamic acid amino acid residue (see para. 236).
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to modify the nucleic acid construct disclosed in Qian /Wilkie et al by using same signal peptides such that one of two signal peptide has one or more amino acid deletion to one or more hydrophobic amino acid from the h-region of the signal peptide to co-express  two CAR in the same T-cell population, each directed to a distant tumor target and engineered to provide complementary signals as suggested by Pule and Wilkie, with a reasonable expectation of success, before the effective filing date of instant application. One of ordinary skill in the art would be motivated to do so that CAR is expressed inside a cell, such as a T-cell, the nascent protein is directed to the endoplasmic reticulum and subsequently to the cell surface, where it is expressed ell may be capable of specifically recognising a target cell, due to a differential pattern of expression (or non-expression) of two or more antigens by the target cell (see page 1, lines 7-9). One who would have practiced the invention would have had reasonable expectation of success of in testing mutation in the hydrophobic region of signal peptide as prior art successfully reported that reducing the hydrophobicity of the H region of signal peptide, such that using same and/or different signal peptide to differentially express   two polypeptides. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith,--USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (www.uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf). 
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.
Response to arguments
To the extent that Applicants arguments are pertinent to the standing and new rejections, they are addressed as follows:
 Applicant disagree with the rejection arguing that Qian and Wilkie do not disclose or suggest an expression construct "wherein the first signal peptide and the second signal peptide are the same sequence but one signal peptide comprises one or more amino acid deletions/substitutions to remove/replace one or more hydrophobic amino acids compared to the other signal peptide. Gion does not teach or suggest an expression construct wherein first signal peptide and the second signal peptide have same n- and c- region but differ in the h-region, one signal peptide having 1, 2, 3, 4, or 5 amino acid deletions or substitutions in the h-region to remove or replace one or more hydrophobic amino acids compared to the other signal peptide. Humphreys contemplated manipulation of signal peptide coding sequences, Humphreys was focused on "codon usage." Persons of ordinary skill understand from the art (and from Humphreys) that "codon usage" refers to selecting different codons that code for the same amino acid. Mutating the encoded amino acid sequence of the signal peptide was neither disclosed nor suggested by Humphreys. Applicant maintains that Carson does not disclose or suggest a construct in which the first signal peptide and the second signal peptide have the same n- and c-regions, but the first signal peptide or the second signal peptide comprises 1, 2, 3, 4, or 5 amino acid deletions or substitutions in the h-region as specified in instant claim 1. Further, Carson's ultimate goal was to increase expression of a particular antibody (See, e.g., Carson [000251], as previously cited by the Office). Applicants note that Carson (similar to Gion) teaches a construct for increasing expression of both polypeptides and not varying the relative expression of first polypeptide compared to a second polypeptide as recited in the instant claims. preferred embodiment also teaches constructs and methods wherein the coding region ratio of light chain component to heavy chain component is either 1 :1 or greater than 1:1 such as 2:1 (see para. 21-22)." (Action at pp. 14-15). In this "preferred embodiment" at paragraphs 21-22, Carson refers to expressing multiple copies of light chain ("duplicated within the polyprotein coding sequence"); this "preferred embodiment" does not teach or suggest signal peptide manipulation as the tool to alter expression ratio, either generally or in the specific manner specified in Applicant's claim 1. Applicant disputes that this embodiment would have contributed to the obviousness of the present invention (alone or in combination with other teachings of Carson or other cited references).  Humphreys does not cure the defects of Carson (or Gion, Wilkie, and Qian). Humphreys relates to a plasmid system for optimization of antigen- binding fragment (Fab) production in Escherichia coli bacteria (See Humphreys at p.309). Despite the Office's contention that Humphreys suggests to "optimize the translational strengths of signal peptide to produce two polypeptides of different molar ratio" (Action at p. 12), Humphreys, similar to Carson and Gion, teaches increased expression of both LC and HC, not varying the expression of a first polypeptide versus a second polypeptide. Humphreys does not teach or suggest removing or replace one or more hydrophobic amino acids in order to vary the expression of a first polypeptide relative to a second polypeptide. "optimal expression" for Humphreys meant something totally different than differential expression contemplated by the present invention. Furthermore, Humphreys teaches use of dual promoter plasmid (Both LC and HC are under the control of two tac promoters) as opposed to a bicistronic vector (i.e. a vector capable of making two proteins from a single messenger RNA molecule) encoding a cleavage site of the instant invention. Applicants’ arguments have been fully considered, but are not found persuasive.
As an initial matter, it should be noted that independent claims are broad and require a first signal peptide having a tripartite structure containing a hydrophobic core region  and  a second signal peptide having a tripartite structure containing a hydrophobic core, wherein the first signal peptide and the second signal peptide have the same n- and c-regions, but the first signal peptide or the second signal peptide differ in the h-region, one signal peptide having 1, 2, 3, 4, or 5 amino acid deletions or substitutions in the h-region to remove or replace one or more hydrophobic amino acids compared to the other signal peptide. Thus, claims as written broadly encompass use of two signal sequence in a bicistronic vector, wherein one signal peptide differs in the h-region by having five fewer hydrophobic amino acid residue in h-region.  In response to applicant’s argument pertaining to differential expression of two polypeptide, it should be noted that claims 1, 3-7, 9-12 and 20 do not even require any level of expression. 
It appears that Applicant is arguing that the cited references do not expressly suggest the claimed invention. However, it is well established in case law that a reference must be considered not only for what it expressly teaches, but also for what it fairly suggests. In re
Burkel, 201 USPQ 67 (CCPA 1979). Furthermore, in the determination of obviousness, the state of the art as well as the level of skill of those in the art are important factors to be considered. The teaching of the cited references must be viewed in light of these factors. It also appears that applicant is attempting to attack each reference individually. However, in a 103 rejection the references must be considered as a whole. Applicants have further engaged in selective reading of the teachings of Gion and Humphreys et al. to formulate the grounds for not teaching the invention. It should be noted that the ultimate goal is directed to use of two signal-peptide containing proteins that are co-expressed as a polyprotein which is cleaved after translation. In the instant case, Carson et al supplement the teaching of Wilkie / Qian by disclosing vector that further comprises two signals peptide nucleic acid sequences, each independently encoding a signal peptide cleavage site, wherein one signal peptide nucleic acid sequence is operably positioned before said first nucleic acid encoding said first polypeptide and the other signal peptide nucleic acid sequence is operably positioned before said second nucleic acid encoding said second polypeptide. In embodiments, the two signal peptide sequences are the same or different (see para. 48) (emphasis added). Carson et al further contemplated signal peptide nucleic acid sequence encodes a modified or unmodified immunoglobulin light chain signal peptide cleavage site (see para. 49).  Carson et al reported method to improve processing efficiency of the light chain signal peptide (see para. 245). A variety of signal peptide that are modified or unmodified for this purpose are well-known in the art, including signal peptide sequence that was changed from MDMRVPAQLLGLLLLWFPGSR (unmodified signal sequence SEQ ID N0:23) to "MDMRVPAQLLG DEWFPGSRC" (SEQ ID N0:24, modified signal sequence). 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

It is relevant to note that signal sequence SEQ ID No: 24 contains replacement of three hydrophobic leucine (L) residue with one Aspartic acid (D) and one Glutamic acid amino acid residue (see para. 236) meeting the limitation of claims 2-4.
In response to applicant's argument that Humphreys was focused on codon usage use of and dual promoter plasmid, it should be noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, Humphreys is applied to the extent art suggests to "optimize the translational strengths of signal peptide to produce two polypeptides of different molar ratio". As previously indicated, it is Carson who teaches vector further comprises two signals peptide nucleic acid sequences, each independently encoding a signal peptide cleavage site, wherein one signal peptide nucleic acid sequence is operably positioned before said first nucleic acid encoding said first polypeptide and the other signal peptide nucleic acid sequence is operably positioned before said second  nucleic acid encoding said second polypeptide. In embodiments, the two signal peptide sequences are the same or different (see para. 48). Carson further discloses wild type and modified signal sequence derived from MDMRVPAQLLGLLLLWFPGSR. Thus, Carson et al. cure the deficiency in primary reference by disclosing two signal sequence that may be unmodified and/or modified as suggested in Carson. To the extent that Carson et al. describe the signal sequence SEQ ID No: 24 contains replacement of three hydrophobic leucine (L) residue with one Aspartic acid (D) and one Glutamic acid amino acid residue (see para. 236, it is applicable to the rejection. Applicants' selective reading of Gion et al. and Humpreys ignores the teachings of the reference of Carson et al. There is no requirement for Humpreys and Gion. to teach that which is clearly taught by Carson et al. Gion et al teach screening several signal peptides that allowed high level expression, while Carson et al teach the signal peptide nucleic acid sequence encodes a modified or unmodified immunoglobulin signal peptide, and wherein said modified site is capable of differential expression of first polypeptide, said second polypeptide (see claim 25 of ‘162). Applicant should note that obviousness does not require absolute predictability of success; for obviousness under 35 U.S.C. § 103, all that is required is a reasonable expectation of success. See In re O’Farrell, 7 USPQ2d 1673 (CAFC 1988). 
In the instant case, claims are broad and read on  signal sequence that may not even optimally work and absent evidence of any unexpected or superior results directly related to signal sequence design associated with the vector and/or use of the vector and in view of the many possible alternatives as discussed supra for signal sequence without the requirement of any specific level of differential expression (emphasis added), it would have been obvious for one of ordinary skill in the art to use same or modified signal peptides such that one of the two signal peptide has one or more amino acid deletion to one or more hydrophobic amino acid from the h-region of the signal peptide to obtain optimal level of relative expression from a bicistronic vector as in Carson et al and suggested by Humphreys, with a reasonable expectation of success. 
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
In the present situation, rationales A, B, and G are applicable. The claimed nucleic acid construct comprising two signals peptide nucleic acid sequences, each independently encoding a signal peptide cleavage site, wherein one signal peptide nucleic acid sequence is operably positioned before said first nucleic acid encoding said first polypeptide and the other signal peptide nucleic acid sequence is operably positioned before said second  nucleic acid encoding said second polypeptide, wherein  the two signal peptide sequences are the same or different (see para. 48) was known in the art at the time of filing as indicated by the combination of references cited above. Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set fort h in both Graham and KSR. 
Examiner’s note: Should applicant amend claims to recite specific combination sets of signal peptide and/or provide evidence of unexpected superior results, instant obviousness rejection may be overcome pending further consideration. 
Applicant’s representative is requested to contact Examiner to resolve the pending issues to put instant application in condition for allowance.

Withdrawn Double Patenting
Claims 1, 3-4, 6-12 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 21-26 of copending Application No.15568874. 
Claims 1, 3-4, 6-12 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 8, 18-22, 25 of copending Application No.15568868. 
Claims 1, 3-4, 6-12 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 23-28 of copending Application No.15568881. 
It is noted that application no ‘874, 868, 881 are no longer pending and therefore, instant provisional obviousness rejection is hereby withdrawn. Applicants’ arguments with respect to the withdrawn rejections are thereby rendered moot.

Conclusion
No claims allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Haryadi et al (PLoS Pne 2015, 10(2) e0116878 teaches identification of optimized signal peptide for Herceptin, Avastin, Remicade, Rituxan and Humira. Hiller et al (Nucleic Acids Res. 2004, W375-W379, IDS), and Zhang et al (J Gene Med 2005; 7: 354–365) teach modification in h-region of signal sequence for differential expression.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632